      Case 1:15-cv-04244-JGK-OTW Document 782 Filed 06/08/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------------X
GYM DOOR REPAIRS, INC. and SAFEPATH SYSTEMS, LLC,                                    15 CIV 4244 (JGK)
                                                                                      (AJP)
                                                              Plaintiffs,
                          -against


YOUNG EQUIPMENT SALES, INC., YES SERVICE AND
REPAIRS CORPORATION, GUARDIAN GYM
EQUIPMENT, QAPALA ENTERPRISES, INC., JAMES
PETRIELLO, TRI-STATE FOLDING PARTITIONS, INC.,
PETER MUCCIOLO, TOTAL GYM REPAIRS, INC., NEW
YORK STATE DEPARTMENT OF EDUCATION OFFICE OF
FACILITIES PLANNING, NEW YORK STATE SCHOOL
FACILITIES ASSOCIATION, EASTERN SUFFOLK BOCES,
BELLMORE PUBLIC SCHOOLS, and CARL THURNAU,

                                                               Defendants.
---------------------------------------------------------------------------------X

        PLEASE TAKE NOTICE that Defendants Tri-State Folding Partitions, Inc.s, Peter

Mucciolo, Qapala Enterprises, Inc., Guardian Gym Equipment, and James Petriello (the

“Defendants”) motion for attorneys fees, the accompanying Declaration of Philip Furgang, and

upon all the pleadings and proceedings heretofore had herein, Defendants by their attorneys,

FURGANG & ADWAR, L.L.P., will move this Court before the Honorable Ona T. Wang at the

United States District Court for the Southern District of New York, located at 500 Pearl Street, New

York, New York 10007 on a date and time to be determined by the Court, for an Order:

        (1)      pursuant to 35 U.S.C. § 285, 17 U.S.C. § 505, 15 U.S.C. § 1117, and 28 U.S.C. §

1927, and the inherent power of this Court, that the Defendants shall be awarded reasonable costs,

expenses, and attorneys’ fees incurred by them in successfully defending against Plaintiffs’ baseless

claims in the instant action;


                                                        -1-
      Case 1:15-cv-04244-JGK-OTW Document 782 Filed 06/08/19 Page 2 of 2



       (2)     Holding that the within action was commenced and prosecuted by Plaintiffs and their

attorneys in bad faith;

       (3)     That Plaintiffs and their lawyers, Katherine Daniels, Esq., and FordHarrison LLP

,

shall be liable to the Defendants for said costs, expenses, and attorney’s fees of the Defendants;

and

       (4)     Setting this matter down for an accounting of said costs, expenses, and attorneys

to be awarded to the Defendants; and

       such other and further relief that this Court may deem just, equitable, and proper.

PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s May 17, 2019 Order

(Docket No. 767), Plaintiffs’ opposition papers, if any, are due by June 21, 2019, and Defendants’

reply papers, if any, are due by July 3, 2019.

Dated: New York, New York
       June 7, 2019
                                                       Yours, etc.
                                                       FURGANG & ADWAR, LLP
                                                       Attorneys for Defendants
                                                       Tri-state Folding Partitions, Inc., Peter
                                                       Mucciolo, Guardian Gym Equipment, Qapla
                                                       Enterprises, Inc., and James Petriello
                                                       515 Madison Avenue, Suite 6W
                                                       New York, NY 10022
                                                       212-725-1818


To: All counsel of record via ECF filing




                                                 -2-
